Title: From George Washington to Colonel Elisha Sheldon, 17 June 1777
From: Washington, George
To: Sheldon, Elisha



Sir
Head Quarters Middle Brook June 17th 1777

On receipt of this you will march your regt of Horse, arm’d or unarm’d, accoutred or not to join this Army, leaving one Troop with Genl Putnam at Peekskill. a large number of Horse in the present situation of our affairs is so indispensably necessary, that I cannot admit any excuse

to justify your remaining any longer from Camp. I expect I shall see you as soon as possible. I am Sir Yrs &c.

G.——


P.S. If you have any Accoutrements to collect, Leave a careful officer to bring em on.

